Title: John Adams to the president of Congress, 5 July 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague July 5. 1784
        
        Having been obliged to come to Holland, the Beginning of this Year to obtain Money, to prevent Mr Morriss Bills from being protested, I have remained here untill this Time, in Expectation of

receiving the further Commands of Congress. From the Resolution of the 1. of May 1783 and from many private Letters, I expected that a Commission would have arrived to the late Ministers at the Peace, to treat with the maritime Powers, and this Expectation was so full that I have been Several Times upon the Point of going to Paris, to meet it.
        But it is fortunate that I did not, Since no Such Commission is arrived and Mr Jay and Mr Laurens are now gone to America
        The Instructions of Congress of 29. Oct. 1783, proceed upon the supposition that the definitive Treaty was not then Signed, and appear to have been given to any one or more of the Ministers, to the End that all might not be obliged to attend upon the Execution of them.
        The first Article, may be announced to the Emperor by one, as well as by more, and I Suppose it has been done: But I hope Congress will not rest there, but will proceed, further, and either write a Letter to the Emperor, announcing their Sovereignty and their Desire to live in Friendship with him: or send a Commission to some one or more to treat with him: or both.
        In Conformity to the Second Article, I have met the Advances and encouraged the Dispositions of the other commercial Powers, as far as I had opportunity and have transmitted to Congress a Treaty prepared with the Prussian Minister here, ready for signature whenever Congress shall send a Full Power.
        The other Instructions are such as I dont imagine it was ever the Intention of Congress that I Should go to Paris, to assist in the Execution of them.
        When Congress had Several Ministers at Paris, it was very proper that they should join in the Execution of all Instructions. indeed it would have been proper and customary that they should have been all accredited to the King, for want of which, very many and very great Inconveniences were suffered. But it is not probable that Congress intended, the Peace being finished and their ministers Seperated to their Several other Stations, that they should all reassemble for the Execution of those Instructions.
        I have the Honour to be with very great / Respect, Sir your most obedient and / most humble servant
        
          John Adams
        
      